Citation Nr: 1714176	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  10-21 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated at 30 percent from March 2, 2006, to February 26, 2009; 50 percent from February 26, 2009; and 70 percent from February 11, 2012.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1968 December 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for PTSD and assigned an initial disability rating.  

The Veteran appeared before the Board at a Travel Board hearing in October 2011.  A transcript of that hearing is of record.  

In January 2017, VA informed the Veteran by letter that the VLJ who conducted his October 2011 hearing was no longer employed by the Board, and that the Veteran could have another Board hearing before a different VLJ.  In correspondence dated January 19, 2017, the Veteran related that he did not wish to have another hearing scheduled.  As such, the Board will proceed to readjudicate the case.

Based on the findings of the February 1, 2012, Board decision, which is incorporated herein, the issue on appeal is appropriately styled as an initial rating claim, and the procedural posture of the case is as follows.  A May 2008 rating decision granted service connection for PTSD at 30 percent disabling, effective March 2, 2006.  In February 2009, the Veteran filed a claim for an increase in his disability.  The RO issued a rating decision in June 2009 and continued the 30 percent disability rating.  The Veteran filed a notice of disagreement (NOD) in July 2009.  A November 2009 decision increased the PTSD rating to 50 percent.  A statement of the case (SOC) was issued in November 2009.  The Veteran filed his VA-9 (formal appeal to the Board) in May 2010.  The RO issued a Supplemental Statement of the Case (SSOC) in August 2010, continuing the 50 percent disability rating.

The Board remanded the Veteran's claim in February 2012.  A May 2012 rating decision increased the PTSD rating to 70 percent.  The BVA remanded the case again in a January 2014 remand, which included both, PTSD and entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability, claims.  A December 2015 rating decision denied the TDIU claim.

A December 2015 SSOC continued the denial for TDIU and continued PTSD at 70 percent.

The Board, in its January 8, 2014 decision, found and incorporates herein by reference its finding that the May 2012 rating decision (and the May 2012 supplemental statement of the case) reflects the correct actual RO-level adjudications during the processing of the remand, and the March 2012 draft document has no pertinent effect.

In addition, a June 2009 rating decision proposed a finding of incompetency, as the March 2009 VA examiner indicated that the Veteran needed assistance in handling his financial affairs due to memory loss.  Another June 2009 rating decision confirmed that finding, and found the Veteran not competent to handle disbursement of funds, effective June 23, 2009.


FINDINGS OF FACT

1.  The Veteran's PTSD manifests by occupational and social impairment with deficiencies in most areas due to symptoms such as nearly-constant anxiety, anger, substance abuse, difficulty adapting to stressful circumstances, and inability to establish and maintain effective relationships.

2.  The Veteran's service-connected disability does not preclude gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent for the Veteran's PTSD prior to February 26, 2009, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an evaluation of 70 percent for the Veteran's PTSD from February 26, 2009, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for an evaluation in excess of 70 percent for the Veteran's PTSD from February 11, 2012, have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9411 (2016).

4.  The criteria for the grant of TDIU have not been met.  38 U.S.C.A. § 5110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided multiple notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with several VA examinations for his claims.  Upon review of this examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303   (2007).

In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The RO associated with the claims file the Veteran's available service treatment records (STRs), service personnel records (SPRs), private treatment records, and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Posttraumatic Stress Disorder

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Three separate staged periods have been assigned in this case.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).

The Board has reviewed all the evidence in the Veteran's electronic claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128- 30 (2000).

The Veteran's PTSD has been evaluated as 30 percent disabling for the period prior to February 26, 2009, as 50 percent disabling from February 26, 2009, and as 70 percent disabling from February 11, 2012, under Diagnostic Code 9411.  Diagnostic Code 9411 uses the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  The Veteran asserts that higher evaluations are warranted.
Under the General Rating Formula, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

The maximum schedular rating of 100 percent is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the lengths of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126 (a) (2016).  The rating agency shall assign an evaluation based on all evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b) (2016). 

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).

A. VA Medical Examination Reports

The Veteran was afforded a VA general medical examination in July 2006.  The Veteran told the examiner that he was working in laminate auto parts for the past 25 years, and the most significant condition affecting his employment was his chronic low back pain.  The Veteran related that he was lifting some equipment at work in 1998 and injured his back, and has been experiencing back issues since that time.  The Veteran was concerned that he would lose his job due to the back disability, as he had to take days off due to it.  The Board notes here that the Veteran's back disorder is not service-connected, and that his back injury occurred about 30 years after he separated from service.  Nor does the Veteran assert that his back injury is somehow related to his active service.

The Veteran expressed to the examiner that he had nightmares and night sweats every other week for the past six months.  When asked about medications he took in general, the Veteran was able to say that he took several, but was unaware of their names, doses, or how often he took them.

The Veteran presented to an Initial Evaluation for Post-Traumatic Stress Disorder examination in April 2008, wherein he was diagnosed with PTSD.  The examination report reflects that the Veteran has been working for the same company for 26 years.  He works rotating shifts.  He states that his symptoms of PTSD have not interfered dramatically with his work.  He does note some difficulty with short term memory and concentration.  He is capable of completing household chores and activities of daily living without assistance.  He reports that he drinks occasionally and has no history of excessive drinking to manage his symptoms.  He does not use drugs and does not have a history of legal involvement.  His global assessment of functioning score (GAF) was 60.

The Veteran was afforded a VA mental disorders examination in March 2009.  The examiner noted that the Veteran had some difficulty during the examination, and was unable to recall his age or date of birth.  The Veteran stated that he stopped taking psychiatric medication because it made him "hallucinate more."  The Veteran reported that he had sleeping difficulties and was able to sleep only two-three hours a night, had nightmares three or four times a week, had difficulty with intrusive thoughts, experienced a depressed mood and feelings of hopelessness, and had flashbacks three to four times a week.  The Veteran also reported problems with anger, irritability, exaggerated startle response, difficulty in crowds, and difficulty with loud noises.  He stated that his wife was going to leave him due to his symptoms, and that the people he fought in Vietnam "keep trying to get [him]."  The Veteran also reported that he had weapons in his home, which he used to defend himself from his hallucinations.  The Veteran denied attending any group therapy or ever being hospitalized for his psychiatric symptoms.  

The Veteran did not recall how long he has been married, related that he had no friends, reported that he liked being outdoors, and "set booby traps in the woods" because people were trying to get him. He reported drinking daily, and denied the use of drugs or having any legal problems.  He related that he had poor motivation to complete his activities of daily living, and only completes  his basic hygiene once a week.  The Veteran told the examiner that he stopped working three months ago, approximately January 2009, as his position was terminated.  The Veteran related that he worked in his position as a laminator for 20 years, worked alone, was always on time for work, and performed adequately at his job.  

The Veteran had difficulty with the mental status examination.  He could not recall the year, the month, or the day of the week; he demonstrated difficulty with thought processes; he was a poor historian for personal information; his affect was blunted; his eye contact and insight were poor; his speech was slow but generally normal; he had trouble spelling short words; he had poor word recall; he was able to identify the current and past president; he reported hearing voices; he denied visual hallucinations; and he reported recent suicidal thoughts, but denied current suicidal or homicidal ideation or plans.  The Veteran related that he finished high school, and denied any history of learning disabilities. 

The examiner diagnosed the Veteran with PTSD, and stated that the Veteran's diagnoses of depressive disorder and alcohol abuse appear related to his PTSD.  The examiner stated that the Veteran's memory difficulties and difficulty with cooperation on the mental health examination may be due to reluctance to cooperate with the examiner, or may potentially be related to cognitive impairment due to his alcohol abuse.  The examiner stated that the Veteran's overall level of impairment was moderate, with moderate to severe impairment in social functioning and mild impairment in occupational functioning.  The examiner also noted that, based on the Veteran's daily use to alcohol and his difficulty with the mental status examination, it appeared that the Veteran was not competent to manage his own funds in his own best interest.

An addendum to the VA March 2009 examination report was issued in August 2010, once the examiner was able to review the Veteran's claims file.  The examiner noted that no changes were made to the examination.  

The Veteran underwent another VA examination in February 2012.  The examiner noted that the Veteran experienced occupational and social impairment with reduced reliability and productivity.  The examiner reported that the Veteran experienced depressed mood, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran reported that he did not participate in household finances, and that his spouse managed his financial affairs.  The examiner related that there were no other changes since the last examination.  His GAF score was 45.

The examiner wrote an addendum in March 2012.  He was asked to explain his assignment of a GAF of 45, given that the Veteran was assigned GAFs of 52 and 53 in 2011 and 45 in 2009.  He  explained that the Veteran's symptoms waxed and waned in their severity, and were moderate to severe overall.  He also added that the Veteran was determined to be incompetent to manage his funds due to his reduced productivity and reliability, coupled with the Veteran and his spouse's reportthat  when he was left to his own devices to manage money, he did not manage funds efficiently. 

The examiner was asked to write another addendum in April 2012, to explain whether his finding of incompetent  equated to opining that his PTSD symptoms were so severe that they closely approximated a 100 percent evaluation.  The examiner stated that the Veteran's symptoms waxed and waned, from severe to higher functioning.

The Veteran underwent another VA examination in September 2015.  The examiner related that the Veteran experienced occupational and social impairment with reduced reliability and productivity.  The Veteran told the examiner that his relationship with his spouse of 44 years was "great," that he enjoyed travel and went to the beach six-seven times a year, that they traveled whenever possible, and that they often took bus tours with a group of 25 friends (some from church, some the Veteran's).  The Veteran also stated that he enjoyed restaurants.  He related that he retired from manufacturing six years ago, always performed well on the job, and did not have any work-related issues.  He stated that he has tried to keep busy since retirement, so as not to focus on intrusive thoughts.  He reported that he was a trustee at his church, where he has belonged for over 30 years, and was very involved with projects there.  He also related that he did projects around the house and garden, and was able to perform all his activities of daily living.  The Veteran denied any suicidal or homicidal ideation or plan, and reported some improvement in his symptoms (especially a decrease in nightmares and intrusive thoughts).  The Veteran denied any in-patient admissions, and stated that he no longer received outpatient treatment.  The examiner stated that the Veteran experienced anxiety and suspiciousness.  The examiner reported that the Veteran was now able to manage his own finances, as there has been some improvement in symptoms.  He added that the Veteran's overall functional impairment resulted in reduced reliability and productivity, and that the Veteran's PTSD did not render him unable to obtain or maintain substantially gainful employment.  

B. VA Medical Treatment Notes

The Veteran's VA medical treatment records show that the Veteran denied any tobacco or alcohol use, stated that he performed all activities of daily living independently, was employed as a laminator, and participated in group PTSD sessions.  See November 16, 2006 treatment note.  The Veteran underwent a mental health evaluation in January 2007, which found that the Veteran had flashbacks, night sweats and nightmares, insomnia, depression, substance abuse, and the psychological stressors of marital discord and financial distress.  The physician noted that the Veteran has worked as a laminator for 23 years and has been married for 34 years, had two grown children, was suspicious and distrustful of others, startled and got angry easily, had anxiety and PTSD.  The Veteran's spouse stated that she was scared when the Veteran had nightmares.  The Veteran appeared neat, had good eye contact, appropriate mood, and was oriented.  The Veteran was deemed appropriate for outpatient treatment.  See January 30, 2007 VA treatment note.  

Treatment notes from January 2007 to August 2010 showed ongoing individual psychotherapy with the above-listed symptoms, with an improvement in depression, less isolation, milder anxiety, improvement in hallucinations, occasional paranoid delusions, and avoidance of communication with his spouse.  The Veteran told his counselor that his sleep difficulties stemmed from the fact that he worked rotating shifts, and often had to work at night.  In addition, the Veteran consistently denied active suicidal or homicidal ideation.  In 2009, he denied any delusions or hallucinations, and reported an improvement in his PTSD symptoms management.  In May 2009, the Veteran reported suicidal thoughts, but no plan, and stated that he coped by doing things that relaxed and distracted him.  In August 2010, the Veteran reported that he was not sure whether he should continue therapy, as the therapist whom the Veteran liked was no longer employed at VA.
 
Further medical treatment notes show that the Veteran reported having good and bad days, variable mood, some sleeping problems, some nightmares, fair energy and good appetite, no crying spells, some feelings of hopelessness but no suicidal thoughts, irritability, no acting out or violence.  The Veteran reported that going to church has helped him with his PTSD.  Veteran appeared casually dressed, with fair grooming and eye contact, was calm and cooperative, had normal psychomotor activity, was anxious, had restricted affect, appropriate mood, normal speech and thought processes, no hallucinations or delusions, was oriented, and had fair insight and judgment.  The Veteran reported to his providers that he wished to discontinue antidepressants due to their side effects.  See February 2014 VA treatment notes.  The Veteran reported that he socialized little.  See August 2013 VA treatment notes.  The Veteran was noted to have loaded, unlocked weapons at home, but having a strong sense of responsibility to his family and being future-oriented.  See March 2012 VA treatment note.    
   
C. Vet Center Medical Records

The Veteran's Vet Center medical records show that he attended bi-monthly group therapy from July 2006 to November 2006 (four sessions total).  The Veteran reported poor sleep (four to five hours), nightmares with night sweats (one to two times a month), some intrusive thoughts, being easily startled and hitting people, and hypervigilance.  The records showed that the Veteran worked in a cotton mill for about 15 years following separation from service, and then since 1984 worked for Soliant as a parts laminator for over 22 years.  The Veteran had no thought disorder, he looked unkept, he was suspicious and defensive, he had above average intelligence, his speech was rapid and pressured, he was oriented to place and person, he had impaired memory, his affect was labile, he was tense, and his judgment was fair.  The Veteran denied any homicidal or suicidal thoughts.

D. Lay Statements

In a June 2007 letter, the Veteran's son wrote that he remembered his father having nightmares ever since he was a child, and that he was always afraid that the Veteran would hurt one of the family members, as he was always ready to attack and had a weapon in the house. 

In a March 2009 letter, the Veteran's spouse indicated that Veteran often acted detached and like he was "in a different world," and did not have a relationship with his family.  She related that he talked a lot about his time in Vietnam, and that she had to sleep in a separate room due to his sleep issues.  She also reported that the Veteran's hygiene was very poor, and she was the one who had to give him a bath, brush his teeth, and shave him.   

In his July 2009 statement, the Veteran reported that the most recent VA examination did not take into consideration that he did have both suicidal and homicidal ideation, as well as erratic behavior (as described by his spouse in her lay statement).   

Based on the record, the Board finds that an evaluation of 70 percent for the entire period on appeal is warranted at this time.  As discussed above, the Veteran has several symptoms that more closely approximate a 70 percent evaluation including, in particular, impaired impulse control (anger and unprovoked irritability), and neglect of personal appearance and hygiene.  Other symptoms, including ongoing anxiety, mild memory loss, difficulty in adapting to stressful circumstances, sporadic suicidal ideation, sporadic hallucinations, alcohol abuse, sleep disturbances, and inability to establish and maintain effective relationships leads to an overall disability picture that warrants a 70 percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  The examinations reports simply confirm the Veteran's statements regarding the nature and extent of this problem (with the latest examination, performed in September 2015, showing some improvement in his symptoms).  As the examiners have reported, the Veteran's symptoms waxed and waned, and at times he functions much better than at other times, but overall his disability picture for the entire period on appeal remained of very similar, if not the same, severity.  

The Board has considered a higher evaluation of 100 percent disabling, but the evidence, which includes  the Veteran's medical records, does not support  a schedular maximum evaluation of 100 percent disabling.  For instance, at his initial PTSD examination in April 2008, it was reported that the Veteran had been working for the same company for 26 years, and he stated that his symptoms of PTSD had not interfered dramatically with his work.  Notably, he did note some difficulty with short term memory and concentration, but this was not comparable with loss of memory as contemplated under the 100-percent rating.  He was capable of completing household chores and activities of daily living without assistance, whereas to be consistent with a 100-percent rating, it would require intermittent inability to perform activities of daily living.  Furthermore, while GAF scores are no longer used, as stated by the September 2015 VA examiner, his GAF score, which was relevant at that time, was 60, and represents moderate symptoms.  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).

In a March 2009 Review for PTSD examination report, it was noted that the Veteran stopped working three months earlier because the position was terminated not due to his disability.  In May 2009, it was noted that the Veteran had suicide thoughts, but there was no evidence that they were persistent especially where the next month, in a June 2009 mental health note, it was reported that the Veteran did not have thoughts of suicide, and he denied any thoughts of hurting self or others.  The Board notes that in his July 2009 NOD, the Veteran states that he did have suicidal ideation and homicidal ideation, but this is in stark contrast with what he presented to the examiner in June 2009.  Essentially, while he may have the aforementioned, there is no evidence that they are persistent.  Based on the evidence, the Veteran does not experience total occupational and social impairment.  Simply put, the Veteran's symptoms more closely approximate a 70 percent disability evaluation.

The Board recognizes that the Veteran was deemed incompetent to handle his own finances at some point.  This finding, however, was based on the Veteran not being efficient at handling his money and financial obligations, and being forgetful.  The finding did not mean that his PTSD symptoms were so severe that they closely approximated a 100 percent evaluation.  See April 2012 VA examination addendum.  Looking at the evidence as a whole, the Board finds that a higher evaluation of 100 percent is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

Additionally, the Board has considered whether the Veteran is entitled to an evaluation in excess of 70 percent for PTSD on an extraschedular basis.  There are two elements that a claimant must demonstrate before referral for consideration of entitlement to an extraschedular disability rating is warranted: (1) An exceptional or unusual disability picture and (2) a disability picture that exhibits "other related factors," such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet.App. 111, 116 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The Court clarified in Anderson v. Shinseki that, although the Court in Thun identified "steps," the steps are, in fact, "elements that must be established before an extraschedular rating can be awarded."  22 Vet.App. 423, 427 (2009).  Furthermore, as each element involves a separate and distinct analysis, if one element is unmet, no referral is necessary.  See also Yancy v. McDonald, 27 Vet.App. 484, 494-95 (2016) (stating that, if either element of the Thun test is not met, referral for extraschedular consideration is not warranted).
Here, neither element has been satisfied as the overall disability picture does not include symptoms which are not encompassed by the schedular criteria for PTSD, Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), and there is no evidence of marked interference with employment or frequent periods of hospitalization.  Indeed, the Veteran stopped working because his position was terminated, and the Veteran in the September 2015 examination report stated that he retired from manufacturing six years earlier and "that he always did well on the job and denied work related problems."  He reported that "[h]e is a trustee at his church[,] and work on projects frequently.  He stated ' anything they need I do'."  Given the aforementioned, no referral to the AOJ for consideration of an extraschedular rating is required in this case.  38 C.F.R. § 3.321 (b)(1) (2016).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The issue of TDIU is, thus, adjudicated below.

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340 (a)(1), 4.15 (2016). 

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16 (a) (2016).  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income. . . ." 

A claim for TDIU "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet App. 31 (1994).  In evaluating a Veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016). 

For a Veteran to prevail on a total rating claim based on individual unemployability, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a Veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).
 
TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  The regulation further provides that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2016). For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16 (2016). 

In any event, it is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16 (b) (2016).  Thus, if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16 (a), an extraschedular rating is still for consideration where the Veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16 (b) (2016); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board, however, does not have the authority to make such an assignment in the first instance.  Rather, the Board may only grant a total rating under section 4.16(b) after the issue of extraschedular consideration has been first referred to and denied by VBA's Director of Compensation and Pension Service. 

In the present case, the Veteran is service-connected for PTSD, at 70 percent.  Therefore, the Veteran meets the criteria for schedular consideration of TDIU because his disabilities have a combined rating of 70 percent, and he has one disability rated at 60 percent or higher.

However, the sole fact that the Veteran is unemployed or may have difficulty obtaining employment is not enough to render him unable to sustain substantially gainful employment.  Here, the Board finds that the Veteran is not prevented from securing or following substantially gainful employment due to his service-connected disability.  Namely, the September 2015 VA examiner opined that the Veteran's PTSD did not prevent him from obtaining or maintaining gainful employment.  Furthermore, during the July 2006 VA examination, he reported that he injured his back at work in 1998, has been experiencing back issues since that time, and was concerned that he would lose his job due to the back disability, as he had to take days off due to it.  The Board notes here that the Veteran's back disorder is not service-connected, and that his back injury occurred about 30 years after he separated from service.  Nor does the Veteran assert in his TDIU claim that his back injury is somehow related to his active service.  During the March 2006 VA examination, the Veteran told the examiner that he stopped working three months prior, approximately January 2009, as his position was terminated.  The Veteran related that he worked in his position as a laminator for 20 years, worked alone, was always on time for work, and performed adequately at his job.  In short, the Veteran reported to multiple examiners that he retired from his long-term job due to factors unrelated to his PTSD, and when he did work, he did not experience any problems stemming from his PTSD symptoms or at least not to an extent that would have affected his performance at work.

The Board acknowledges that the Veteran is competent to report the symptoms of his disabilities.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. Sept. 14, 2009).  As such, the Board recognizes that the Veteran has attested to having problems related to his PTSD.

Notably, the Veteran underwent multiple VA examinations, and years of treatment for his service-connected PTSD.  The September 2015 VA examiner, however, denied that the Veteran's PTSD would have a large impact on his occupation, which the Veteran confirmed himself when he stated that he was a good employee.

Nevertheless, it is not the medical opinion of the physicians that is dispositive.  Rather, the adjudicator must make a decision on the employability question based on the findings of the physicians and the entirety of the record.  Moore v. Nicholson, 21 Vet. App. 211 (2007) (while the medical examiner provides a disability evaluation, the rating specialist interprets medical reports in order to match the rating with the disability).  Given such, the Board finds that the preponderance of the evidence is against his claim.  After separating from active service, the Veteran worked in a cotton mill for about 15 years, and then since 1984 worked for Soliant as a parts laminator for over 22 years.  This was documented in his Vet Center records, as the Veteran never returned the VA Form 21-8940 as requested by VA, which would have detailed his employment history.  The Veteran never reported having any issues related to his service-connected disabilities during that time.  It was not until an October 2013 statement that the Veteran related that he was unemployable specifically as a result of his PTSD impairment. 

In sum, the record does not demonstrate that the Veteran's service-connected disability, in and of itself, is of such severity as to preclude his participation in substantially gainful employment, or that he was unemployable due to such.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable.  Accordingly, the Board finds that TDIU must be denied.  38 C.F.R. § 4.16 (a) (2016).

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He has indicated that his PTSD prevents him from doing his usual occupation, thereby causing him to be unemployed.  The Board acknowledges his belief that his symptoms are of such severity as to warrant a TDIU; however, the competent evidence of record does not show that he in unable to secure and follow a substantially gainful occupation by reason of his service-connected disability. 

While the Board does not wish to minimize the nature and extent of the Veteran's overall disability, and that the Veteran has problems associated with his service-connected PTSD, the basis of the current 70-percent rating, the evidence of record does not support his claim that his service-connected disability alone is sufficient to produce unemployability.  Although it produces some impairment, the evidence does not reflect gainful employment is precluded solely due to the Veteran's service-connected PTSD.  The Veteran has not identified or submitted any competent evidence demonstrating that his service-connected disability alone precludes him from securing and maintaining substantially gainful employment and entitles him to a TDIU.  Indeed, based on his 37-plus year history of employment, coupled with service connected disability that at best only hinders his interpersonal abilities, and without consideration of his age, the Board finds that the Veteran would be able to work.  Thus, for all the foregoing reasons, the Board finds that referral to the Director of the Compensation and Pension Service for extraschedular consideration of the claim for entitlement to a TDIU is not warranted, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990), 38 C.F.R. § 3.340 (2016).


ORDER

Entitlement to an initial evaluation of 70 percent for PTSD, but no higher, for the period prior to February 26, 2009 is granted.

Entitlement to an initial evaluation of 70 percent for PTSD, but no higher, for the period from February 26, 2009 is granted.

Entitlement to an initial disability rating in excess of 70 percent for PTSD from February 11, 2012 is denied.

Entitlement to TDIU is denied.






______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


